The bill in equity filed by appellants is similar, virtually identical, with that filed by them against a different party, reported on appeal in Denson v. Provident Mut. Life Ins. Co.,231 Ala. 574, 166 So. 33, but it relates to a different mortgage. The report of that case shows that the appeal was from a decree sustaining demurrer to the bill and dismissing it. Such is the nature of the decree from which this appeal is taken.
The decree on appeal in the other suit was affirmed in this Court on January 16, 1936. And certiorari denied by the United States Supreme Court October 12, 1936, — see 299 U.S. 556,57 S.Ct. 18, 81 L.Ed. 409; and rehearing denied November 16, 1936, — see 299 U.S. 622, 57 S.Ct. 188, 81 L.Ed. 458. An opinion was written in this Court, but none appears in the reports of the United States Supreme Court.
The same question appears in two other cases reported in Denson v. Steiner Bros., 235 Ala. 697, 178 So. 919, and Id.,235 Ala. 698, 178 So. 920, January 13, 1938. In them we thought it was unnecessary to discuss it further. We still think so.
The decree is affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.